Citation Nr: 0334189	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  94-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
thrombophlebitis syndrome with venous stasis changes of the 
left calf and ankle, secondary to a left medial meniscectomy, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for a calcaneal valgus 
deformity of the left foot, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of a 
left medial meniscectomy, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to March 1, 1998.  

5.  Entitlement to a rating in excess of 70 percent for PTSD 
on and after March 1, 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
claims for increased ratings for post-operative 
thrombophlebitis syndrome with venous stasis changes of the 
left calf and ankle (rated 30 percent disabling), calcaneal 
valgus deformity of the left foot (rated 20 percent 
disabling), residuals of a left medial meniscectomy (rated 10 
percent disabling), and plantar warts (rated 10 percent 
disabling).  

In the same RO decision, service connection was denied for 
swelling of the lower extremities, and new and material 
evidence was found not to have been submitted to reopen the 
claims for service connection for gout and a low back 
disorder.  By the same decision, service connection for PTSD 
was granted and a 10 percent disability evaluation was 
awarded effective from April 3, 1992.

In a VA Form 9 (Appeal to Board of Veterans Appeals), dated 
in March 1993, the veteran withdrew his appeals with respect 
to plantar warts, gout, and swelling of the lower 
extremities.  

In July 1993, the veteran withdrew his request for a travel 
board hearing.  In November 1993, the veteran testified 
before a hearing officer at the VARO in St. Petersburg.  
During the course of the hearing, the veteran withdrew his 
appeal with respect to a low back disorder.  

Jurisdiction over the veteran's claims file was transferred 
in 1994 from the VARO in St. Petersburg to the VARO in 
Buffalo, New York.  

By a November 1997 rating decision, the RO increased the 
rating for post-operative thrombophlebitis syndrome with 
venous stasis changes of the left calf and ankle to 50 
percent, effective April 3, 1992; and raised the rating for 
PTSD to 30 percent, effective from April 3, 1992.  

In the same decision, the RO denied service connection for 
neuropathy and radiculopathy.  The veteran filed a notice of 
disagreement and the RO issued a statement of the case in 
February 1998.  The veteran did not submit a substantive 
appeal, and the issues have not been certified to the Board.  
VA has taken no actions that would lead the veteran to 
believe that these issues are on appeal.  Therefore, the 
Board does not have jurisdiction to decide the issues.  
VAOGCPREC 09-99; 64 Fed. Reg. 52,376 (1999) (holding that the 
Board has jurisdiction to determine in the first instance 
that a substantive appeal has not been filed, but must 
provide prior notice when the issue is certified for appeal 
or the appellant is other wise lead to believe that the issue 
is on appeal).

By an April 2000 RO decision, the rating for PTSD was 
increased to 70 percent, effective March 1, 1998.  

In a May 2001 decision, the Board remanded the veteran's 
claims to the RO for additional development.  

The issues other than that of entitlement to a rating in 
excess of 70 percent for PTSD for the period beginning on 
March 1, 1998, will be discussed in the remand section of 
this decision.  


FINDING OF FACT

For the period beginning on March 1, 1998, the PTSD has 
resulted in total occupational, and nearly total social, 
impairment.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD 
effective March 1, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
4.132, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefits sought with respect to the evaluation of PTSD 
beginning on March 1, 1998, further assistance is not 
required to assist the veteran in substantiating his claims.

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125).  The new criteria for evaluating a 
service-connected psychiatric disability are codified at 
38 C.F.R. § 4.130.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The veteran was notified of 
the new regulations for evaluating psychiatric disabilities 
in a November 1997 supplemental statement of the case.  

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, No. 03-7032 
(Aug. 25, 2003).

The Court held in Desousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
Desousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App.  4, 9 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).
  
In reviewing this case, the Board must evaluate the veteran's 
service-connected PTSD for the period on an after March 1, 
1998, under both the old and current regulations to determine 
whether the veteran is entitled to an increased evaluation 
under either set of criteria.  

Based upon that regulatory scheme prior to November 7, 1996, 
the severity of a psychiatric disability was based upon 
evaluating how the actual symptomatology affected social and 
industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Under the former criteria, PTSD warrants a 70 percent 
evaluation where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the reliability, flexibility, and efficiency 
levels are so reduced to result in severe industrial 
impairment.  A 100 percent evaluation is authorized under the 
former criteria if the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; of where 
the PTSD results in a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

The Board notes that, the former criteria contained in 
38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating are separate and independent bases for granting a 100 
percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Based upon the new 
regulatory scheme, when evaluating a mental disorder, the RO 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Under the current criteria, a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130.  

The Global Assessment of Functioning (GAF) Scale involves 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A score of 
31-40 reflects major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 involves serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or serious 
impairment in social, occupational functioning (e.g., no 
friends, unable to keep a job).  A score of 51-60 involves 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers).  A score of 61-70 
reflects some mild symptoms (depressed mood and mild 
insomnia) or some difficulty in social or occupation 
functioning but generally functioning pretty well, with some 
meaningful interpersonal relationships.  DSM-IV.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Analysis

During a May 1997 VA examination the veteran reported that he 
was living with his mother and father but that there was very 
little interaction between himself and his parents.  He 
commented that they sometimes urged him to get out.  The 
veteran also reported that he did go to work, but did not 
like crowds and became very anxious and agitated.  When he 
came home from work he isolated himself in his room.  The 
examiner reported that there were no delusions or 
hallucinations, and the veteran was able to take care of his 
personal needs.  Insight and judgment appeared to be 
adequate.  The diagnosis was chronic PTSD.  In an addendum, 
the examiner noted that the veteran had severe to moderate 
difficulties both in work and in social atmosphere.  The 
veteran was also noted to isolate himself.  The examiner 
reported a GAF score of 57.  

A summary of VA hospitalization from February 4 to February 
25, 1998, reflects that the veteran was treated for PTSD.  
The diagnosis was chronic severe PTSD with psychosis, not 
otherwise specified.  The GAF score was reported as 35.  

A VA mental health treatment note, dated in April 1998, 
reflects the veteran's treatment for PTSD.  The physician 
noted the veteran's report that he heard a voice in his head 
telling him to stab or cut himself or drive his car into a 
tree.  It was also noted that the veteran's tolerance for 
people was low and he continued to isolate himself, with his 
main contact being his mother and sister who lived next door.  
The veteran also reported that he did not feel he could 
continue to work and he was applying for retirement.  The 
treating physician noted that he supported the veteran's 
decision, and that continuing to work could cause further 
decomposition of the veteran's mental condition.  

The veteran underwent a PTSD examination in September 2002.  
The examiner noted that the veteran was demonstrably unable 
to obtain or retain employment.  The veteran was also found 
not to be delusional or responding to auditory hallucinations 
during the examination.  The veteran did report that he 
continued to hear voices.  The examiner also noted that the 
veteran was no longer in a workplace setting where he had 
been having homicidal thoughts.  The diagnosis was chronic 
severe PTSD with intermittent psychotic features.  The 
veteran's GAF score was 38 and he was found to be 
unemployable due to his psychiatric disability.   

Assessments of the veteran's psychiatric disability, 
beginning with his hospitalization on February 4, 1998, have 
reflected severe disability from PTSD with an inability to 
maintain employment.  The veteran appears to have stopped 
working sometime after April 1998, and prior to that period 
he complained of hearing voices and isolating himself.  

The record shows that since his hospitalization on February 
4, 1998, the veteran has maintained virtually no social 
contacts, other than contact with his mother who lives next 
door.  He has not been able to maintain employment, and 
medical professionals have opined that PTSD would preclude 
employment.  His GAF scores suggest an inability to work and 
a lack of social contacts.  The Board finds that this 
disability more nearly approximates the criteria for a 100 
percent disability rating as compared to a 70 percent 
disability rating for the veteran's PTSD under the current 
rating criteria, effective March 1, 1998, the date following 
the veteran's temporary total evaluation ( 38 C.F.R. § 4.30) 
for his February 1998 VA hospitalization. 


ORDER

Entitlement to a 100 percent rating for PTSD is granted 
effective March 1, 1998.  


REMAND

In a January 2003 rating decision, the RO denied service 
connection for chronic obstructive pulmonary disorder.  The 
veteran filed a notice of disagreement in February 2003.  The 
RO has not provided the veteran with a statement of the case.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded for the RO to 
issue a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

Under the VCAA, VA has an obligation to notify the veteran of 
the evidence needed to substantiate his claim and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has not yet been furnished 
with this notice with respect to the issues currently on 
appeal.

The veteran is currently in receipt of the highest schedular 
rating for limitation of motion or malunion of the ankle.  A 
30 percent evaluation is available for severe foot injuries, 
and a 40 percent evaluation is provided when there is loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2003).  The symptomatology reported on the September 2002, 
examination report raises a question as to whether the 
veteran meets the criteria for loss of use of the foot.  See 
38 C.F.R. § 4.63 (2003).  The Board cannot answer this 
question without a medical opinion.  Tucker v. West, 11 Vet. 
App. 369, 373 (1998).

While the Board regrets the delay, further action is 
necessary before the Board can issue a decision that would 
withstand judicial scrutiny.  

This case is REMANDED for the following: 

1.  The RO should provide the veteran 
with a statement of the case addressing 
the issue of entitlement to service 
connection for chronic obstructive 
pulmonary disorder.  This issue should be 
returned to the Board for further 
consideration only if the veteran 
perfects a timely appeal.  

2.  The RO should ask the examiner who 
provided the veteran's September 2002 
examination, to review the examination 
report and express an opinion as to 
whether the ankle disability is so severe 
that the veteran would be equally well 
served by amputation at the site of 
election (the ankle).  If the examiner is 
not available, another medical 
professional may review the examination 
report and furnish the necessary opinion.

3.  The veteran should be provided a VCAA 
notice letter pertaining to the claims on 
appeal.  

Thereafter, if otherwise in order, the case should be 
returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



